*677Territory of Michigan, supreme court.
The United States of America.

To Austin E. Wing, Sheriff of Wayne County.

You are hereby commanded to attach the rights & credits moneys & effects, goods & chattels, lands & tenements, of John P. Hedges, Joseph Barrau & William Suttenfield, wherever they may be found, To answer to Samuel Hanna, in a plea of Debt. And of the rights & credits moneys & effects, goods & chattels lands & tenements of the said John P. Hedges, Joseph Barrau & William Suttenfield, so attached, make due return to our Supreme Court, to be held at Detroit, on the third Monday of September one thousand eight hundred & Twenty one And have you there this Writ.
Witness Augustus B. Woodward presiding Judge of the Supreme Court of the Territory of Michigan, at the City of Detroit, in the said Territory, on the twenty third day of June in the year of our Lord one thousand eight hundred & Twenty one Melvin Dorr Clerk
Hunt & Larned Pltfs Atty
[Indorsement]
I have served the within writ of Attachment as within directed and attached Three hundred and Eighty Nine Dollars & Seven & half cents being the Amount due John P. Hedges from Henry J Hunt as appears from his Books Detroit Service $1.00
2nd July 1821 for Austin E Wing Sheriff
R Garratt Depy Sheriff Wayne C°